DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to the original claims filed on June 21, 2021.
Claims 1-16 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on June 21, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rayudu (US 2019/0139068 A1)(“Rayudu”) in view of Maggio (US 2018/0308116 A1)(“Maggio”) and further in view of Swamidurai (US 10,783,545 B2)(“Swamidurai”). 

As to Claims 1, 7, and 13, Rayudu discloses a method [and system (system 500) and non-transitory computer readable storage medium (memory 503, see [0080])] performed by a server (server 102) including a processor (processor 122)(see Fig.1)[and “a memory configured to store…executed by the processor, wherein the operations include:” as recited in Claim 7 (memory 503, see [0080])], the method comprising: 
receiving responses through client devices (client computing platform(s) 104) with respect to a task including at least one questionnaire presented by the server (“a test of skill may be instituted before a matched ticket is claimed. Such a test may ask the user a trivia question or ask the user to complete a task to test that skill. If the test is successfully completed, the user may be allowed to use the ticket to select a prize.” [0062]); 
determining at least one winning response from among other responses by a draw (“user ticket number selected by the user to enter into a random reward distribution based system (e.g., sweepstakes)”, wherein these ticket number selections are the responses; “generate a winning ticket number,” “The processor(s) may be configured to award a prize to a user when it is determined that at least one number from the first set matches at least one number from the second set” [0017], [0050]); 
notifying a client device that transmits the winning response of a fact of winning, including information on a reward and cryptocurrency provided for the winning response (“The processor(s) may be configured to notify the user to go through a prize redemption process to obtain the prize.” [0017], “Rewards/prizes may take the form of…monetary compensation, …cryptocurrency” [0059], “Examples of the prize may include one or more of…prize money, scholarship, and/or other prizes.” [0054] “Once the ‘claim’ button has been selected, central server 102 displays to the user all available prizes within that category.” “The user selects the prize of their choice and receives a display of confirmation that their choice was submitted to the central server database.” [0060]); 
receiving information on receipt of the cryptocurrency from the client device that receives the winning response (“The user selects the prize of their choice and receives a display of confirmation that their choice was submitted to the central server database” [0060]); and 
paying cryptocurrency corresponding to the reward (“A prize may be distributed” [0054], “Rewards/prizes may take the form of…monetary compensation, …cryptocurrency” [0059]).
Rayudu does not directly disclose
wherein the determining at least one winning response is from among the responses of the questionnaire;
the paying cryptocurrency corresponding to the reward is of fiat money by transmitting the cryptocurrency to an electronic wallet installed on the client device through a blockchain using a network.

Maggio teaches determining at least one winning response is from among the responses of a questionnaire (“quiz questions may be drawn from a database stored in one or more the data storage devices 130.” [0056], “The exemplary system 100 may include a winner selection and notification unit 180 by which, when a particular user (consumer) participating in engagement with the automated reactive ecosystem scheme by communicating responses to queries, and certain identifying information for the user (consumer) is determined to have won a prize, award, reward” [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rayudu by the feature of Maggio and in particular to include in Rayudu’s determining at least one winning response, the feature such that it is from among the responses of the questionnaire, as taught by Maggio.
A person having ordinary skill in the art would have been motivated to combine these features because it would increase user’s engagement with advertising (Maggio, [0007]).

Swamidurai teaches paying cryptocurrency corresponding to the reward of fiat money by transmitting the cryptocurrency to an electronic wallet installed on the client device through a blockchain using a network (“convert the reward points to a monetary value (e.g., a fiat currency) and interact with a cryptocurrency exchange API to purchase cryptocurrency based on the monetary value. C.3, L.9-13, “API may complete the purchase and write the purchase to a cryptocurrency blockchain network, according to the blockchain wallet address specified by the user” C.3, L.12-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rayudu/Maggio combination by the feature of Swamidurai and in particular to include in the Rayudu/Maggio combination, the feature of paying cryptocurrency corresponding to the reward of fiat money by transmitting the cryptocurrency to an electronic wallet installed on the client device through a blockchain using a network, as taught by Swamidurai, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to Claims 2, 12, and 14, the Rayudu/Maggio/Swamidurai combination discloses as discussed above.  Rayudu further discloses wherein the task is an advertisement (advertisement of the test, [0062]), and the questionnaire includes a quiz (questions for test, [0062]) related to the advertisement (“a test of skill may be instituted before a matched ticket is claimed. Such a test may ask the user a trivia question or ask the user to complete a task to test that skill. If the test is successfully completed, the user may be allowed to use the ticket to select a prize.” [0062]).

As to Claims 3, 8, and 15, the Rayudu/Maggio/Swamidurai combination discloses as discussed above.  Swamidurai teaches wherein an amount of the paid cryptocurrency corresponding to the reward is calculated based on an appropriate exchange value in a coin market at a time of paying the reward when the reward is paid (“Based on the monetary value of the reward points redemption amount, cryptocurrency exchange system 130 may use the current market price of the cryptocurrency type to calculate the pre-purchased cryptocurrency amount.” C.12, L.41-45).

As to Claims 6 and 11, the Rayudu/Maggio/Swamidurai combination discloses as discussed above.  Swamidurai teaches wherein management of transactions of the cryptocurrency is identified by tracking the electronic wallet of the client device (“to blockchain network 160 (based on the transaction network public key), and transaction network blockchain wallet 237 may retrieve the transaction data to track the pre-purchased cryptocurrency transaction.” C.9, L.52-55).

Claims 4-5, 9-10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rayudu in view of Maggio and further in view of Swamidurai and Winklevoss et al. (US 10,269,009 B1)(“Winklevoss”).

As to Claims 4 and 9, the Rayudu/Maggio/Swamidurai combination discloses as discussed above.  
Rayudu does not directly disclose wherein, when the cryptocurrency corresponding to the reward is paid, the reward is escrowed in a credit institution.
Winklevoss teaches wherein, when the cryptocurrency corresponding to the reward is paid, the reward is escrowed in a credit institution (“The exchange bank account may hold money in escrow while an exchange transaction is pending. For example, the exchange bank account may hold a digital asset buyer's fiat currency until a digital asset seller transfers digital assets to the buyer, to an exchange, or to an authorized third party. Upon receipt by the appropriate recipient of the requisite amount of digital assets, the exchange may authorize the release of the fiat currency to the digital asset seller. In embodiments, an exchange may hold funds in escrow in both bank accounts and digital wallets.” C.19, L.21-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rayudu/Maggio/Swamidurai combination by the feature of Winklevoss and in particular to include in the Rayudu/Maggio/Swamidurai combination, the feature of wherein, when the cryptocurrency corresponding to the reward is paid, the reward is escrowed in a credit institution, as taught by Winklevoss, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to Claims 5 and 10, the Rayudu/Maggio/Swamidurai/Winklevoss combination discloses as discussed above.  Winklevoss teaches wherein, after the cryptocurrency corresponding to the reward is paid once, when the reward is returned from the electronic wallet of the client device through the network (see Figs. 23K which shows sending funds, and 23L which shows requesting funds), a client device that transmits the winning response is notified of information on payment of the escrowed reward in response to the returned cryptocurrency (“Updating an exchange customer account can include making an electronic entry in an exchange digital asset electronic ledger and/or providing a notification that the digital assets are received.” C.24, L.13-16).

As to Claim 16, the Rayudu/Maggio/Swamidurai combination discloses as discussed above.  
Rayudu does not directly disclose wherein, after the cryptocurrency corresponding to the reward is paid once, when the reward is returned from the electronic wallet of the client device through the network, the reward is escrowed in a credit institution in response to the returned cryptocurrency.
Winklevoss teaches wherein, after the cryptocurrency corresponding to the reward is paid once, when the reward is returned from the electronic wallet of the client device through the network (see Figs. 23K which shows sending funds, and 23L which shows requesting funds), the reward is escrowed in a credit institution in response to the returned cryptocurrency (“The exchange bank account may hold money in escrow while an exchange transaction is pending. For example, the exchange bank account may hold a digital asset buyer's fiat currency until a digital asset seller transfers digital assets to the buyer, to an exchange, or to an authorized third party. Upon receipt by the appropriate recipient of the requisite amount of digital assets, the exchange may authorize the release of the fiat currency to the digital asset seller. In embodiments, an exchange may hold funds in escrow in both bank accounts and digital wallets.” C.19, L.21-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rayudu/Maggio/Swamidurai combination by the feature of Winklevoss and in particular to include in the Rayudu/Maggio/Swamidurai combination, the feature of wherein, after the cryptocurrency corresponding to the reward is paid once, when the reward is returned from the electronic wallet of the client device through the network, the reward is escrowed in a credit institution in response to the returned cryptocurrency, as taught by Winklevoss, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Wilen (US 2014/0163706 A1)(“Wilen”) which discloses asking the viewer of advertisements questions and awarding points to the user based on various criteria.  Points are redeemable for money.  See Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046. The examiner can normally be reached Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3681                                                                                                                                                                                                        December 16, 2022

/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681